MEMORANDUM **
Maria Jeritza Sagastume, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen proceedings. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We review for an abuse of discretion, see Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Sagastume’s motion to reopen as untimely because it was filed more than ninety days after the BIA’s December 19, 2005 order. 8 C.F.R. § 1003.2(c)(2) (stating that a motion to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.”).
To the extent Sagastume challenges the BIA’s December 19, 2005 order affirming the immigration judge’s order denying her application for cancellation of removal, we lack jurisdiction because this petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); see also Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.